DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Invention III (claims 15-19) in the reply filed on 4/17/22 is acknowledged.
Quayle Action
This application is in condition for allowance except for the following formal matters: 
Specification
The disclosure is objected to because of the following informalities: At ¶ 0015 it states “frame 100”.  It should read “frame 101” to be consistent with the remainder of the Spec.  
Appropriate correction is required.
Claim Objections
Claims 10-14 are objected to because of the following informalities:  claims 10-14 are present when Applicant states in the 4/17/22 Remarks that “…claims 10-14 are cancelled without prejudice…”.  
Please properly cancel claims 10-14 consistent with Patent Rule 1.121(c)(4) which states that no claim text shall be presented for claims that are canceled.  Alternatively, ensure that each and every element of claim 15, once made allowable per the correction(s) stated in this Office action, is incorporated into independent claim 10 [if this alternate option is chosen, ensure claim 14 says “a substrate”, rather than “said substrate”].  Please contact the examiner if further assistance is needed.
Furthermore, the fifth line of claim 15 recites “and interposer” which should be “an interposer”.
Furthermore, claim 15 recites the limitation "said motherboard" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Please change "said motherboard" to “a motherboard”.
Each of claims 16, 19 recite the limitation "said substrate".  There is insufficient antecedent basis for this limitation in the respective claim.  In each of respective claims 16, 19, please change "said substrate" to "a substrate".
Claims 18, 19 each recite the limitation "said chip".  Please make each of respective claims 18 and 19 depend from claim 17 so that “said chip” is coherent.  
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Allowable Subject Matter
The claims can be made allowable with the above corrections.
	The prior art has been carefully scrutinized.  First of all, Miller et al. (US 20150194754; “Miller”) never even mentions anything regarding an optical application(s).  It is an electrical connector device.  
	The prior art Yasigawa et al. (US 20140193160; “Yasigawa”) fails to remedy the deficiencies of Miller.  For example, element 110 in Yasigawa fig. 7 is a board, not a frame.  It is too much of a stretch to modify electrical connector device of Miller in view of Yasigawa or the other prior art.  
	As a further example, it is too much of a stretch to combine Miller in view of Wang et al. (US 20140037254; “Wang”).  Wang fig. 5, for example is not a frame containing multiple slots (for a card) wherein the major face of each card faces a major face(s) of the other cards (as the multiple/plural slots strongly suggest) .  Wang fig. 5 shows several boards 60 on end serially in a single slot.   It is impermissible hindsight to modify the strictly electrical device of Miller with 
Wang or the other prior art. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mr. Michael Mooney whose telephone number is 571-272-2422.  The examiner can normally be reached during weekdays, M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 571-272-2397.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) system. Status information for
published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should
you have questions on access to the Private PAIR system, contact the Electronic
Business Center (EBC) at 866-217-9197 (toll-free).
/MICHAEL P MOONEY/Primary Examiner, Art Unit 2874